Title: To James Madison from Stephen Kingston, 28 September 1805
From: Kingston, Stephen
To: Madison, James


          ¶ From Stephen Kingston. Letter not found. 28 September 1805. Described in Wagner’s 3 Oct. 1805 reply as dealing with the capture of the Ann & Susan. Wagner informed Kingston that copies of his documents had been sent to John Armstrong together with general instructions on vessels captured at Curaçao (DNA: RG 59, DL, vol. 15). For the case of the Ann & Susan, and the captures at Curaçao, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (10 vols. to date; Charlottesville, Va., 1986–). 9:34–35 and n. 2, 174, 200–201.
        